Citation Nr: 0835432	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  04-20 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to May 
1969, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal.

The veteran appeared and testified at a Central Office 
hearing in September 2008.  The transcript is of record.

The Board notes that the veteran's representative argued that 
the veteran has an outstanding claim from the early 1970s for 
bronchitis, and thus, the current COPD claim should relate 
back to that time.  The Board notes that although a February 
1973 letter from VA purports to deny a claim for a 
respiratory condition, there is no evidence of record 
reflecting that a claim was filed for a respiratory 
condition, including bronchitis.  In August 1972, the veteran 
filed a claim of service connection for a nervous condition, 
but this application is devoid of any claim for, or 
reference, to bronchitis.  Thus, the Board proceeds on the 
claim of COPD as filed in February 2003.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's COPD is not related to his military 
service.

3.  The veteran's back disability is not related to his 
military service.  

4.  The veteran's hepatitis C is not related to his military 
service.  


CONCLUSIONS OF LAW

1.  The veteran's COPD is not attributable to his period of 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  A back disorder was not caused or worsened by service, 
nor is it presumed to have been caused by service.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

3.  The criteria for service connection for hepatitis C have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in February 2003 and January 2007, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims for service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the January 2007 letter.  As 
such, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial February 2003 VCAA notice given prior 
to the appealed AOJ decision was inadequate.  The Court 
specifically stated in Pelegrini, however, that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because proper notice, including 
the notice in compliance with Dingess, was provided in 
January 2007 and a Supplemental Statement of the Case was 
issued subsequent to that notice in November 2007, the Board 
finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the nature and etiology of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In September 2008, 
the veteran appeared and testified before the undersigned at 
a Central Office hearing.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

The veteran seeks service connection for COPD, a back 
disability, and hepatitis C.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

COPD

It is contended that the veteran's COPD was causally related 
to his in-service treatment for bronchitis and chest colds.  

The veteran's September 1966 enlistment medical examination 
is devoid of any reference to a lung condition or breathing 
problems.  The veteran's service medical records (SMRs) 
reflect multiple treatments for upper respiratory infections 
(URIs).  In October 1966, the veteran sought in-service 
treatment complaining of spitting up blood while coughing.  
He was treated with cough medicine.  In an associated 
clinical record, the veteran was noted to have developed 
periorbital emphysema after his ethmoid bone was chipped in a 
boxing match.  The chest x-ray revealed a calcific density in 
the right apex, but the veteran had had no contact with 
tuberculosis, and the physician found it to be unremarkable.  
The physician found no evidence of pulmonary disease and 
noted that the hemoptysis was most likely due to acute 
bronchitis.  The veteran's May 1969 separation medical 
examination is also devoid of any reference to a lung 
condition or breathing problem.  

Following service, the veteran was diagnosed as having, and 
treated for, COPD.  He was noted to be a 3 pack-per-day, 30 
year smoker.  

In a February 2006 treatment record, the veteran's pulmonary 
function tests were consistent with "severe tobacco induced 
lung disease[,] but with a dramatic bronchodilator response 
suggesting superimposed airway hyperactivity."  

In a January 2007 letter regarding treatment, the veteran was 
noted to have COPD due to smoking.  The physician indicated 
that his COPD may have had its onset during service when he 
was receiving cigarette rations.  

That same month the veteran underwent a VA examination.  
After review of the claims file, the examiner confirmed the 
veteran's COPD diagnosis and found that the veteran had a 
mild obstructive lung defect and a mild restrictive lung 
defect.  The examiner noted that the veteran had a history of 
acute bronchitis and URIs while in service, and he also noted 
that the veteran was a heavy smoker for many years.  The 
examiner opined that the veteran's COPD was less likely than 
not caused by the bronchitis incurred during service and at 
least as likely as not caused by his long-term heavy smoking.  
There is no competent medical opinion to the contrary.

Also in January 2007, the veteran's former wife submitted a 
statement referencing the severity of the veteran's COPD 
symptoms.  

Given the evidence as outlined above, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for COPD.  The evidence of record 
reveals in-service treatment for bronchitis and URIs.  
Consistent with the veteran's assertions, the SMRs reveal the 
veteran's treatment for hemoptysis, but the treating 
personnel indicated that the blood was most likely due to his 
chipped ethmoid bone, which was incurred during a boxing 
match.  The veteran's private physician indicated that his 
COPD may have had its onset in service as the veteran was 
rationed cigarettes.  The Board notes, however, that this 
physician indicated that the veteran had smoking induced COPD 
and did not relate his current disability with anything other 
than the veteran's smoking habit.  

The Board appreciates the veteran's assertions that his 
currently diagnosed COPD was related to the URIs, bronchitis, 
and coughing up of blood during service, but notes that the 
veteran is competent, as a layman, to report that as to which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The veteran has not provided or identified any medical 
evidence to refute the opinion of the VA examiner and his 
private treating physician that his COPD is due to smoking.  
As such, the only evidence in support of his claim is his own 
statements.  Absent any medical evidence to the contrary, the 
Board finds that the veteran developed COPD due to smoking 
cigarettes and not as a result of his period of active 
service.  Although the veteran points out that he was issued 
cigarettes during service, this has no bearing on whether 
service connection may be awarded because the regulations 
clearly set out at 38 C.F.R. § 3.300 that disability will not 
be considered to be service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  As such, service 
connection for COPD is denied.

Back disability

The veteran contends that he injured his back in service when 
moving sandbags.  He asserted that at the same time he 
experienced significant right groin pain.  

The veteran's SMRs, including his enlistment and separation 
medical examinations, are devoid of any reference to 
treatment for or complaints of back pain.  A February 1968 
SMR reflects a request on the veteran's part to have relief 
from sandbag duty.  The veteran was noted to have a strain to 
the right testicle.  There is no reference to any back pain.  
Further, there were no residuals noted upon service 
separation.  

The evidence of record reflects that the veteran first 
manifested symptoms of a back disability in May 1991.  Upon 
x-ray, the veteran was diagnosed as having degenerative 
discogenic disease at the L4-5 level.  Since then, the 
veteran has consistently reported low back pain.  For 
example, in a record dated in February 1994, the veteran 
complained of back pain.  Noted was the veteran's report that 
he had spontaneous onset of low back pain while serving in 
Vietnam in 1968.  Conservative treatment was not effective 
and the veteran subsequently self-medicated with illegal 
drugs.  The veteran was provisionally diagnosed as having 
chronic pain syndrome involving the low back, right groin and 
leg.  Also, in a December 1995 VA treatment record, the 
veteran again reported that his chronic back pain had its 
onset in Vietnam as it radiated to his right groin area.  

Since service, the veteran has been in two reported 
automobile accidents.  He testified that he had back pain 
prior to his 1990 auto accident, but that the accident 
worsened his pain.  VA treatment records also reflect 
treatment for back pain secondary to an auto accident in 
September 2000.  Following x-rays, an emergency room note 
indicated that the veteran had degenerative joint disease and 
osteoarthritis of the lumbar spine at L4-5.  

In April 2006, the veteran underwent an x-ray of the spine.  
The results revealed a chronic disc deformity at L4-5 
suggestive of old discitis.  There was no evidence of acute 
bone or disc disease.  

In August 2006, the veteran reported that he has experienced 
low back pain for over 30 years.  He reported its onset in 
Vietnam while moving sandbags.  In an October 2006 treatment 
record, the veteran was noted to have cervicobrachial 
syndrome, neck pain, low back pain, sacroiliac subluxation, 
thoracic subluxation, cervical subluxation, and muscle spasm.  
There was no reference made to the etiology of the noted 
conditions.  

In January 2007, the veteran underwent a VA examination.  He 
was diagnosed as having degenerative arthritis of the lumbar 
spine with radiculopathy with pain and limitation of 
movement.  The examiner opined that the veteran's current 
back disability is less likely than not related to the in-
service treatment for a right testicular strain.  The 
examiner further opined that it was at least as likely as not 
that the veteran's current back disability is related to his 
1990 auto accident.  There is no other medical opinion of 
record.

Upon review of the medical evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a back disability on either a 
direct or presumptive basis.  The veteran's SMRs make no 
notation of any complaints of a back injury or condition in 
service.  Although the veteran reported experiencing back 
pain since service, the evidence of record reflects that the 
veteran did not seek treatment, nor was he diagnosed as 
having a back condition for over 20 years following service 
discharge.  Thus, service connection for a back disability 
must be denied on a presumptive basis.  Service connection is 
also denied on a direct basis as there is no competent 
medical opinion of record linking the veteran's currently 
diagnosed back disability to service.  Thus, service 
connection for a back disability is also denied on a direct 
basis.  

Hepatitis C

The veteran contends that he was exposed to hepatitis C in 
service either by handling bloodied bodies, having teeth 
removed, having a cyst removed, shaving, or other in-service 
cause.  

The veteran's current diagnosis of hepatitis C is not in 
dispute.  The issue remains as to whether his hepatitis C had 
its onset during service.  

The veteran's SMRs are devoid of any treatment for hepatitis 
or its related symptomatology and risk factors.  The 
veteran's post-service medical treatment records reflect over 
a 20-year history of drug abuse, including intravenous heroin 
use.  

In January 2007, the veteran underwent a VA examination, 
during which the examiner opined that the veteran's hepatitis 
C was less likely than not due to his service in Vietnam.  

As cited in the findings in the first section, the veteran is 
not competent to assert the likely cause of his hepatitis C 
as he has no medical expertise.  The only medical opinion of 
record finds that the veteran's hepatitis C was not likely 
due to service, and this is consistent with the in-service 
treatment records and their absence of treatment for 
hepatitis-related risk factors.  Absent a competent medical 
opinion linking the veteran's current diagnosed hepatitis C 
to service, service connection must be denied.  


ORDER

Service connection for COPD is denied.

Service connection for a back condition is denied.

Service connection for hepatitis C is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


